PER CURIAM.
Claimant appeals from a determination by the Workers’ Compensation Board affirming the employer’s denial of his aggravation claim for chronic strain in the sacroiliac region of the low back relating to an industrial injury in 1977 that caused multiple fractures of the left leg.
We need not reach the issue whether the Board improperly denied claimant’s motion to remand for additional evidence. The medical evidence that was admitted establishes that claimant’s low back problem stems either from the slight shortening of the left leg caused by the fractures or from an abnormal gait pattern resulting from the injury, or from both.
Reversed and remanded with instructions that the aggravation claim be accepted as compensable.